 



ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and assumption AGREEMENT (this “Agreement”) is made as of May 1,
2014, by and among Schuler Family Foundation (the “Foundation”), Jack Schuler,
Trustee of the Jack W. Schuler Living Trust (the “Trustee”) (the Foundation and
Trustee, collectively, the “Assignors” and each an “Assignor”),Oracle
Institutional Partners, L.P., a Delaware limited partnership (“Oracle
Institutional”),Oracle Partners, L.P., a Delaware limited partnership (“Oracle
Partners”) (Oracle Institutional and Oracle Partners, collectively, the
“Assignees” and each an “Assignee”), and Accelerate Diagnostics, Inc., a
Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Company distributed, at no charge, to each holder of record of
shares of common stock, par value $0.001 per share, of the Company (the “Common
Stock”) on March 14, 2014, non-transferable rights (the “Rights”) to subscribe
for and purchase additional shares of Common Stock (the “Rights Offering”) at a
subscription price of $16.80 per share (the “Subscription Price”);

 

WHEREAS, in order to facilitate the Rights Offering, the Company and the
Assignors previously entered into that certain Standby Purchase Agreement, dated
March 10, 2014, attached hereto as Exhibit A (the “Standby Purchase Agreement”),
pursuant to which the Assignors agreed and committed to purchase, at the
Subscription Price, any shares of Common Stock that were not exercised pursuant
to the Rights distributed in in the Rights Offering;

 

WHEREAS, 1,160,691 shares of Common Stock were not exercised pursuant to the
Rights distributed in the Rights Offering (the “Unsubscribed Shares”);

 

WHEREAS, each Assignor has a joint and several obligation to purchase, at the
Subscription Price, the Unsubscribed Shares from the Company;

 

WHEREAS, pursuant Section 14(d) of the Standby Purchase Agreement, each Assignor
desires to assign and transfer its respective rights, responsibilities,
liabilities and obligations under the Standby Purchase Agreement to purchase a
total of 297,619 Unsubscribed Shares (the “Shares”) to the Assignees in the
amounts set forth opposite each such Assignee’s name on Schedule I, and each
Assignee desires to accept and assume such rights, responsibilities, liabilities
and obligations; and

 

WHEREAS, the Company desires to agree to the assignment described above, subject
to the Assignees’ agreement to assume all of the Assignors’ rights,
responsibilities, liabilities and obligations under the Standby Purchase
Agreement to purchase the Shares.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                  Incorporation of Recitals. The Recitals set forth above
constitute an integral part of this Agreement and are hereby incorporated by
reference as if fully set forth in the body of this Agreement.

 

2.                  Assignment of Rights Under the Standby Purchase Agreement.
Each Assignor hereby assigns and transfers its respective rights,
responsibilities, liabilities and obligations under the Standby Purchase
Agreement to purchase the Shares at the Subscription Price to the Assignees in
the amounts set forth opposite each such Assignee’s name on Schedule I.

 



 

 

 

3.                  Assumption of Rights and Obligations Under the Standby
Purchase Agreement. Each Assignee hereby accepts and assumes all of the
Assignors’ rights, responsibilities, liabilities and obligations under the
Standby Purchase Agreement to purchase the number of Shares set forth opposite
such Assignee’s name on Schedule I at the Subscription Price. Each Assignee
further agrees to be bound by all of the terms and conditions of the Standby
Purchase Agreement as if such Assignee had directly entered into the Standby
Purchase Agreement in the first instance as a “Standby Purchaser”; provided,
however, that such Assignee shall have no rights, responsibilities, liabilities
and/or obligations to purchase any shares of Common Stock in addition to the
number of Shares set forth opposite such Assignee’s name on Schedule I.

 

4.                  No Other Amendments or Modifications; Consent of Company.
Except for the assignments and assumptions of rights, responsibilities,
liabilities and obligations under and in connection with the Standby Purchase
Agreement expressly provided for in this Agreement, the Standby Purchase
Agreement remains in full force and effect and is not terminated, amended or
modified in any way in connection with the parties’ entry into this Agreement.
Neither this Agreement nor the Standby Purchase Agreement shall be changed,
modified or amended except by a writing signed by the parties hereto. The
Company hereby consents to the assignment and assumption provided for herein.

 

5.                  Notices. All notices, communications and deliveries required
or permitted by this Agreement shall be made in writing signed by the party
making the same, shall be deemed given or made (a) on the date delivered if
delivered in person, (b) on the third (3rd) business day after it is mailed if
mailed by registered or certified mail (return receipt requested) (with postage
and other fees prepaid) or (c) on the day after it is delivered, prepaid, to an
overnight express delivery service that confirms to the sender delivery on such
day, as follows:

 

If to the Company:

 

Accelerate Diagnostics, Inc.

3950 South Country Club, Suite 470

Tucson, Arizona 85714

Attention: Chief Financial Officer

Fax: (520) 269-6580

 

With a copy (which shall not constitute notice to the Company) to:

 

Snell & Wilmer L.L.P.

One Arizona Center

400 East Van Buren

Phoenix, Arizona 85004

Attention: Daniel M. Mahoney

Fax: (602) 382-6070

 

If to the Assignors or the Assignees, as provided on the signature page hereto;

 

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 5.

 

6.                  Binding Effect. This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their respective
successors and assigns.

 



 

 

 

7.                  Choice of Law. This Agreement and its validity, construction
and performance shall be governed in all respects by the laws of the State of
Delaware.

 

8.                  Independent Counsel. After negotiations between the parties,
this Agreement was prepared by Snell & Wilmer L.L.P, as legal counsel to the
Company. Snell & Wilmer L.L.P. has not acted as legal counsel to any Assignors
or Assignees, individually or collectively, in connection with the negotiation
of or the transactions contemplated by this Agreement. Each Assignor and each
Assignee hereby acknowledges that it has had the opportunity to review this
Agreement with its own legal counsel.

 

9.                  Costs and Expenses. Except as otherwise specified in this
Agreement, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated by this Agreement shall be paid by the party
incurring such costs and expenses.

 

10.              Execution of Agreement. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed and delivered by facsimile or electronic (.pdf) signature and
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



 

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first above written.

 

 

COMPANY:

 

Accelerate Diagnostics, Inc.

 

 

By: /s/ Steve Reichling________________

Name: Steve Reichling

Title: Chief Financial Officer

 



SSIGNORS:   ASSIGNEE:           Schuler Family Foundation   Oracle Institutional
Partners, L.P.                     By: /s/ Jack Schuler   By: /s/ Larry N.
Feinberg Name: Jack Schuler   Name: Larry N. Feinberg Title: President   Title:
General Partner           Address for Notices:   Address for Notices:
                                           
                                         
                                           
                                         
                                           
                                                    Jack W. Schuler Living Trust
  Oracle Partners, L.P.                     By: /s/ Jack Schuler   By: /s/ Larry
N. Feinberg Name: Jack Schuler   Name: Larry N. Feinberg Title: Trustee of the
Jack W. Schuler Living Trust   Title: General Partner           Address for
Notices:   Address for Notices:                                            
                                         
                                           
                                         
                                           
                                         

 



 

[Signature Page to Assignment and Assumption Agreement]

 



 

 

 

SCHEDULE I

 

Assignors and Assignees

 

Assignors Assignee Shares Purchased Total Subscription Price

Jack W. Schuler Living Trust

 

The Schuler Family Foundation

 

Oracle Institutional Partners, L.P., a Delaware limited partnership

 

 

119,047

 

US$1,999,989.60

 

Jack W. Schuler Living Trust

 

The Schuler Family Foundation

 

Oracle Partners, L.P., a Delaware limited partnership

 

 

178,572

 

US$3,000,009.60

TOTAL   297,619 US$4,999,999.20

 



 

